Citation Nr: 1540691	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  09-37 754 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.  

2.  Entitlement to service connection for right hip disability claimed as secondary to the right knee.  

3.  Entitlement to a rating higher than 10 percent for hemorrhoids. 

4.  Entitlement to a rating higher than 10 percent for subluxing patella of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1973 to May 1974 and from September 1974 to September 1978.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  


FINDING OF FACT

In May 2015 and June 2015 statements, the Veteran requested withdrawal of his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant.  Id.  

In May 2015, the Veteran withdrew the claims of entitlement to service connection for a right hip condition secondary to the service connected right knee and Hepatitis C, and entitlement to a rating higher than 10 percent for hemorrhoids.  He expressed at that time that he wished to continue his appeal for a rating higher than 10 percent for his service connected subluxing patella of the right knee.  In June 2015, however, the appellant requested that his appeal be withdrawn as he was "happy with [his] current service connected rating."  At that time, he also withdrew his request for a video conference hearing.  In light of these statements, the Board finds that the appellant has withdrawn all claims on appeal.  Thus, there remain no allegations of errors of fact or law for appellate consideration concerning the issues before the Board.  Accordingly, the Board does not have jurisdiction to review them, and the appeal is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


